                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JOSHUA HOWARD,

                         Plaintiff,
      v.                                          Case No. 17-cv-325-pp

JOHN GRIESER, et al.,

                         Defendants.


  ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
      JUDGMENT (DKT. NO. 31) AND SETTING NEW DEADLINES



      The plaintiff, representing himself, filed this lawsuit under 42 U.S.C.

§1983, alleging that the defendants violated his constitutional rights. Dkt.

No. 1. The court issued a screening order, allowing the plaintiff to proceed on

the following claims: 1) an Eighth Amendment deliberate-indifference-to-

medical-needs claim against defendant John Grieser; 2) an Eighth

Amendment deliberate-indifference-to-medical-needs claim against defendant

Donna Larson; and 3) First Amendment retaliation claims against defendants

Belinda Schrubbe and Donna Larson. Dkt. No. 15. The defendants moved for

partial summary judgment on the retaliation claims, arguing that the plaintiff

had failed to exhaust his administrative remedies. Dkt. No. 31. The court will

grant the defendants’ motion for partial summary judgment and dismiss

defendant Schrubbe from the case.




                                       1
I.    RELEVANT FACTS

      A.    Overview

      The plaintiff says that he suffers from a chronic back injury that

periodically causes his back to go out, leaving him unable to move. Dkt. No. 1

at 3. On January 3, 2011, the plaintiff woke up in severe pain and was unable

to move. Id. The plaintiff alleges that when he asked to go to the Health

Services Unit (HSU), defendant Larson required the plaintiff to fill out a Health

Services Request (HSR) and put it in the HSU mailbox, but because he couldn’t

get up, he couldn’t follow that instruction. Id. According to the plaintiff, Larson

refused to treat him until “they” received an HSR. Id.

      The plaintiff states that he did not receive medical treatment from

January 3, 2011 to January 11, 2011, when Larson finally saw him. Id. at 5.

The plaintiff says that he wrote to HSU on January 12, 2011, complaining that

he hadn’t been seen between January 3 and January 11; he says that Larson

received the complaint and forwarded it to Schrubbe, who responded that

“according to security documentation the plaintiff claimed that he could not

move or get out of bed but he was able to get up and take a shower.” Id. The

plaintiff believes that Shrubbe “responded to the plaintiff’s complaint by

removing him from the list of inmates scheduled to see the doctor.” Id.

      The plaintiff alleged that Shrubbe had a practice of retaliating against

inmates who filed complaints against the HSU by delaying their treatment, and

he alleged that Larson and defendant Rietz adopted that practice by failing to

schedule him to see a doctor after a January 11, 2011 appointment, failing to



                                         2
schedule him after a January 19, 2011 appointment, and failing to schedule

him after the February 11, 2011 inquiry about his appointment. Id. at 7.

      B.    The Plaintiff’s Grievances Regarding Delay of Medical Treatment

      Between January 20, 2011 and February 22, 2011, the plaintiff filed five

grievances related to the lack of medical treatment. Dkt. 33 at ¶¶3-7. The first

one, received by the Inmate Complaint Examiner (ICE) on January 20, 2011,

complained that on January 3 Grieser did not take the plaintiff to HSU like he

requested but merely instructed him “to fill out a blue slip” and gave him a bag

of ice. Dkt. No. 34-2 at 10. In the second one, received by the ICE on January

24, 2019, the plaintiff complained about Grieser’s January 7 refusal to call

HSU for his back pain. Dkt. No. 34-3 at 11. The plaintiff filed a third complaint,

received by the ICE on January 24, complaining that the “2nd shift F-range

officer” did not take him to HSU immediately to address his back pain, which

he stated constituted a medical emergency. Dkt. No. 34-4 at 8. In this

grievance, the plaintiff also acknowledged that he filed a “blue slip” on January

7 and had an appointment for January 11. Id. He filed a fourth complaint,

received by the ICE on February 1, 2011, complaining that the “cell hall sgt.”

refused to call HSU or a “whiteshirt.” Dkt. No. 34-5 at 8. In the fifth grievance,

received by ICE on February 22, 2011, the plaintiff complained that HSU failed

to schedule an appointment for him to see the doctor for his back pain, despite

telling the plaintiff in the middle of January that they were going to schedule a

doctor’s appointment. Dkt. No. 34-6 at 10.

      In his opposition brief, the plaintiff says that when he filed the fifth



                                         3
grievance (the one received by the ICE on February 22, 2011), all he knew was

that the nurse told him he’d be seen, and that it had taken several weeks. Dkt.

No. 43 at 3. He says there could have been “legitimate reasons for the delay,”

such as an outbreak of something or an unexpected loss of HSU staff. Id. He

says that even though he’d written to the HSU earlier in February, “it was not

until he received the ICE report that he learned that the problem wasn’t the

long waitlist, it was that the appointment had never been scheduled.” Id. He

says that he “still” didn’t have notice “that the defendants were responsible for

this clerical ‘error’ or reason to suspect that HSU/Schrubbe had a practice of

canceling appointments and treatments of inmates who complained about

them.” Id. According to the plaintiff, “[t]he defendants’ subtle patterns of

behind the scenes manipulation of records did not become apparent until the

plaintiff had experienced several years worth of medication errors, cancellation

of prescribed vitamins, snack bags, etc. and other instances of inexplicably

being dropped from the waiting lists.” Id.

      A review of the plaintiff’s Inmate Complaint History Report indicates that

he never filed a complaint of retaliation against Larson and/or Schrubbe. Dkt.

No. 34-1. He has filed two retaliation complaints, but both were against other

officers for other incidents (WCI-2017-25156 and GBCI-2018-4933). Id. at 15-

16.

II.   DISCUSSION

      A.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that




                                         4
there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668

(7th Cir. 2011). “Material facts” are those under the applicable substantive

law that “might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A

dispute over a “material fact”is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      B.    Exhaustion of Administrative Remedies on Retaliation Claim

            1.     Exhaustion Standard
       The Prison Litigation Reform Act provides in part that “[n]o action

 shall be brought with respect to prison conditions under § 1983 . . . by a

 prisoner . . . until such administrative remedies as are available are

 exhausted.” 42 U.S.C. §1997e(a). The exhaustion rule gives prison officials

 an opportunity to resolve disputes concerning the exercise of their

 responsibilities before being hauled into court, and it produces a “useful

 administrative record” for the district court to rely on. See Jones v. Bock,

 549 U.S. 199, 204 (2007) (citing Woodford v. Ngo, 548 U.S. 81, 94-95

 (2006)). The exhaustion rule also promotes efficiency, because claims

 generally are resolved much faster by an agency than through litigation in

 federal court. Woodford, 548 U.S. at 89.

       The Seventh Circuit “has taken a strict compliance approach to

 exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner




                                         5
is required to “properly use the prison’s grievance process prior to filing a

case in federal court. Id. “If he or she fails to do so, the prison administrative

authority can refuse to hear the case, and the prisoner’s claim can be

indefinitely unexhausted. Id. (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002) (“To exhaust remedies, a prisoner must file complaints

and appeals in the place, and at the time, the prison’s administrative rules

require.”))

      There are exceptions to the exhaustion rule. Generally, where the

grievance procedure is not available to the inmate, the exhaustion rule does

not apply. Ramirez v. Young, 906 F.3d 530, 535 (7th Cir. 2018).

“Administrative remedies are available . . . if they are “‘capable of use’ to

obtain ‘some relief for the action complained of.’” Id. (quoting Ross v. Blake,

___ U.S. ___, 136 S.Ct. 1850, 1859 (2016) (quoting Booth v. Churner, 532

U.S. 731, 738 (2001))). This means that remedies are available only if the

institution (1) notifies the prisoner of their existence and (2) communicates

the available remedies and their related process “in a way reasonably likely

to be understood.” Id. The Supreme Court has outlined three examples of

when administrative remedies are not available to inmates: “(1) prison

officials are ‘consistently unwilling to provide an relief to aggrieved inmates;’

(2) the administrative scheme is ‘so opaque that it becomes, practically

speaking, incapable of use;’ or (3) prison administrators take affirmative

action to thwart the use of the grievance process.” Id. at 538 (quoting Ross

136 S.Ct. at 1859-60). This list is not exhaustive. Id.



                                        6
       In Wisconsin, to properly exhaust administrative remedies, inmates

 must file an offender complaint within fourteen calendar days of the event

 giving rise to the complaint. Wis. Admin. Code §§DOC 310.05, 310.08,

 310.09(6). The ICE can accept late filings for good cause shown. Wis. Admin.

 Code §DOC 310.09(6). The ICE recommends action to a reviewing authority,

 who then either will dismiss or affirm the complaint. Wis. Admin. Code

 §§DOC 310.11, 310.12. If the prisoner is unhappy with the finding, he can

 appeal to the Corrections Complaint Examiner within ten days, who will

 recommend action to the Department of Corrections Secretary. Wis. Admin.

 Code §§310.13(1), (7); 310.14(2). If an inmate fails to properly complete each

 of these steps, he has not exhausted his administrative remedies. Pozo, 286

 F.3d at 1025.

            2.    The Court’s Analysis

      The plaintiff does not argue that he followed the administrative remedy

process and filed a grievance complaining that Larson and Schrubbe

retaliated against him. Instead, he argues that the administrative remedy

process was unavailable to him. Dkt. No. 43 at 2-3. He says the process was

“unavailable” because Larson and Schrubbe “used their positions as HSU

staff and manager and ensured that the notation for a follow up appointment

was not entered into the record, resulting in the plaintiff going weeks without

medical attention.” Id. He says that this is an example of prison

administrators “thwart[ing] inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation,” Ross, 136



                                         7
S. Ct. at 1860, one of the three kinds of circumstances under which the

Supreme Court has held that “an administrative remedy, although officially

on the books, is not capable of use to obtain relief,” Ross, 136 S. Ct. at 1859.

Dkt. No. 43 at 2.

      Essentially, the plaintiff argues that he did not find out until he

“received the ICE report” that Larson and Schrubbe had subjected him to a

long-running “subtle pattern” of denying him medical care. Id. at 3. It

appears that he means the report about his fifth grievance—the one he

signed on February 12, 2011. Dkt. No. 34-6 at 10. In that complaint, he

stated the following:

      In the beginning of January my back went out on me. I went to HSU
      and was given Ibuprofen and bengay and put on sick cell. The nurse
      told me that if it still hurt on the following Monday to put in another
      slip. The next week I came back to HSU and saw a different nurse
      who told me that I was on the list to see the doctor but that she
      would also put me on the list to see the NP since it would be awhile
      for the doctor. I recently wrote to HSU and was told that no
      appointment had been scheduled.

Id. This grievance shows that as of February 12, 2011, the plaintiff was aware

that while “a different nurse” had told him that he was on the list to see the

doctor and that she’d put him on the list to see the nurse practitioner, he knew

that no appointment had been scheduled. Yet the plaintiff said nothing about

retaliation in that grievance. On April 11, 2011, the complaint examiner

recommended dismissal of the grievance with modification, and the

recommendation says that Schrubbe admitted to the complaint examiner that

staff hadn’t noticed that he wasn’t scheduled for a follow-up until February 10,

2011. Id. at 2. So as of early April 2011, the plaintiff would have been aware


                                        8
that Schrubbe had admitted that he wasn’t scheduled for a follow-up. Yet

despite the fact that the plaintiff filed four grievances between February 28 and

May 31, 2011, not a single one of them mentioned retaliation. Dkt. No. 34-1.

He complained about the fact that his razor had been deemed contraband, the

fact that a corrections officer made a comment about him and the fact that a

“legal route was inappropriately denied.” Id. But there are no complaints about

Larson and Schrubbe retaliating against him. The defendants provided the

plaintiff’s complaint history from November 29, 2006 through June 12, 2018—

sixteen pages of complaints over twelve years—and the court cannot find any

grievance post-February 2011 in which the plaintiff alleged that Larson and

Schrubbe retaliate against him.

        If, as the plaintiff alleges, he had not known about Larson and

Schrubbe’s alleged “manipulations”1 at the time of the events in January and

February 2011, he could have filed a retaliation grievance once he found out.

Wis. Admin. Code §DOC 310.09(6) allows an ICE to accept a grievance filed

over fourteen days from the event “for good cause shown.” The plaintiff could

have filed a grievance and explained that he hadn’t known about the

retaliation in time to file within the fourteen days. But he didn’t do so. The

first mention the plaintiff appears to have made of this retaliation theory was

in this federal civil rights complaint, which he filed in March of 2017.

        Nor has the plaintiff presented any evidence that Larson or Shrubbe

took any action to prevent him from using the inmate complaint system. The


1   The court makes no finding that Larson or Schrubbe “manipulated” anything.


                                         9
plaintiff made liberal use of the system, as his history demonstrates.

        The plaintiff failed to exhaust his administrative remedies regarding the

retaliation claim against defendants Larson and Schrubbe. The court will

grant summary judgment on that claim. Because this was the only claim on

which the court allowed the plaintiff to proceed against defendant Schrubbe,

the court also will dismiss her from the case.

        The court notes that on March 13, 2019, the court extended the

deadline for completing discovery to June 28, 2019, to allow the parties to

identify defendant Grieser and conduct discovery regarding Grieser. Dkt. Nos.

28, 29. Larson and Schrubbe, however, filed this motion for partial summary

judgment on March 28, 2019—three months before the discovery deadline—

and on July 3, 2019, the court granted the parties request to stay

proceedings pending this ruling, dkt. no. 48. The court will set a new

discovery deadline and a new deadline for filing dispositive motions.

 III.   CONCLUSION

        The court GRANTS the defendants’ motion for partial summary

 judgment. Dkt. No. 31.

        The court DISMISSES the plaintiff’s retaliation claims against

 defendants Donna Larson and Belinda Schrubbe.

        The court ORDERS that defendant Belinda Shrubbe is DISMISSED

 as a defendant.

        The court ORDERS that the parties must complete all discovery by

 the end of the day on May 15, 2020.



                                         10
      The court ORDERS that any party wishing to file dispositive motions

must do so by the end of the day on June 15, 2020. A party opposing a

dispositive motion must file a response within thirty days of service of the

motion.

      Dated in Milwaukee, Wisconsin this 11th day of February, 2020.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      11
